Per Curiam.

The issue is whether the banking records pertaining to the two illicit checking accounts are public records pursuant to R.C. 149.43. For the reasons that follow we affirm the court of appeals’ decision to compel disclosure of these records.
Public records must be available and open to inspection within a reasonable period of time pursuant to R.C. 149.43(B). The test for public records is twofold. First, the records must be kept by a governmental unit. Second, the records must be specifically required to be kept by law. State, ex rel. Citizens’ Bar Assn., v. Gagliardo (1978), 55 Ohio St. 2d 70 [9 O.O.3d 74]; State, ex rel. Beauty Supply Co., v. State Bd. of Cosmetology (1977), 49 Ohio St. 2d 245 [3 O.O.3d 374],
It is beyond argument that the two checking accounts at issue should have been kept by a governmental unit and as specifically required by law. While monies relating only to Ohio High School Athletic Association sponsored tournaments, placed in special accounts to be closed or brought to zero balance immediately after cessation of a particular activity, might escape the mandate of R.C. 3315.062(C), the instant case is clearly within the statute. The distinction here is based upon the factual peculiarity that the checking accounts were personally created and maintained by the athletic director. Arguably, the records pertaining to purely personal accounts should not be subject to public scrutiny. We make no effort at this time to pass on the question of whether initial nondisclosure to the state would have precluded the imposition of disclosure under the statute. In this case, however, the athletic director released the records to the school district treasurer. As a result the athletic director waived any claim to an exception from the disclosure requirements. Once the records were in the hands of a governmental unit, and *3in the absence of a statutory exception to disclosure, R.C. 149.43 made disclosure a necessity.
The fact that the funds are within the purview of R.C. 3315.062(C), in conjunction with the waiver of privacy by the athletic director’s action in releasing the bank records for governmental scrutiny, necessitates the finding that a clear legal duty arose to make those records public pursuant to R.C. 149.43.
Mandamus will lie where a court finds that the relator has a clear legal right to the relief prayed for, that the respondent is under a clear legal duty to perform the requested act, and that relator has no plain and adequate remedy at law. State, ex rel. Westchester, v. Bacon (1980), 61 Ohio St. 2d 42 [15 O.O.3d 53]; State, ex rel. Harris, v. Rhodes (1978), 54 Ohio St. 2d 41 [8 O.O. 3d 36].
In the instant case R.C. 3315.062(C) and 149.43 provide the basis in law for disclosure of the checking account records and create the legal duty for the school board to comply with such disclosure. Insofar as appellants have refused to comply, and relator has no plain and adequate remedy at law, mandamus will lie.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.